                                                                     Case 2:18-cv-01622-GMN-DJA Document 160
                                                                                                         159 Filed 11/23/20
                                                                                                                   11/20/20 Page 1 of 4



                                                                1 Marquis Aurbach Coffing
                                                                  Phillip S. Aurbach, Esq.
                                                                2 Nevada Bar No. 1501
                                                                  Collin M. Jayne, Esq.
                                                                3 Nevada Bar No. 13899
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  paurbach@maclaw.com
                                                                6 cjayne@maclaw.com
                                                                    Attorneys for Plaintiffs
                                                                7
                                                                                             UNITED STATES DISTRICT COURT
                                                                8
                                                                                                   DISTRICT OF NEVADA
                                                                9
                                                                  KORY RAZAGHI, an individual,                            Case Number:
                                                               10 ATTENTUS L.L.C., a Nevada Limited-                2:18-cv-01622-GMN-DJA
                                                                  Liability Company,
                                                               11
MARQUIS AURBACH COFFING




                                                                                                Plaintiffs,
                                                               12                                               STIPULATION AND ORDER TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                          vs.                                 EXTEND DEADLINES RELATING TO
                                                               13                                                 THE AHMAD DEFENDANTS’
                                Las Vegas, Nevada 89145




                                                                                                              MOTION FOR PARTIAL SUMMARY
                                  10001 Park Run Drive




                                                                  AHMAD RAZAGHI, an individual;
                                                               14 MANUEL MORGAN, an individual; and              JUDGMENT AND MOTION TO
                                                                  RAZAGHI DEVELOPMENT COMPANY,                   DISMISS FOURTH AMENDED
                                                               15 LLC, an Arizona Limited-Liability Company; COMPLAINT (ECF NOS. 156 AND 157)

                                                               16                                Defendants.                  (First Request)
                                                               17

                                                               18          Pursuant to LR IA 6-1 and LR 7-1, Plaintiffs Kory Razaghi and Attentus L.L.C.
                                                               19 (collectively, “Plaintiffs”) and Defendants Ahmad Razaghi and Razaghi Development

                                                               20 Company, LLC (collectively, the “Ahmad Defendants”) (collectively with Plaintiffs, the

                                                               21 “Parties”) hereby stipulate and agree as follows:

                                                               22             1. On October 21, 2020, Plaintiffs filed a Fourth Amended Complaint
                                                               23                 [ECF No. 153] following the Court’s Order Granting in Part and Denying in
                                                               24                 Part the Ahmad Defendants’ Motion to Dismiss and the Ahmad Defendants’
                                                               25                 Motion for Partial Summary Judgment [ECF No. 150].
                                                               26
                                                               27
                                                                                                           Page 1 of 4
                                                                                                                          MAC:13437-006 4209997_1 11/20/2020 11:36 AM
                                                                    Case 2:18-cv-01622-GMN-DJA Document 160
                                                                                                        159 Filed 11/23/20
                                                                                                                  11/20/20 Page 2 of 4



                                                                1             2. On October 28, 2020, the Parties stipulated to extend the Ahmad Defendants’
                                                                2                deadline to respond to the Fourth Amended Complaint to November 18,
                                                                3                2020.
                                                                4             3. On November 18, 2020, the Ahmad Defendants filed a Motion for Partial
                                                                5                Summary Judgment and Motion to Dismiss in Part the Fourth Amended
                                                                6                Complaint [ECF Nos. 156 and 157] (the “Motion”).
                                                                7             4. Pursuant to LR 7-2(b), the current deadline for Plaintiffs to file and serve any
                                                                8                points and authorities in response to the Motion is either December 2, 2020
                                                                9                (if considered as a motion to dismiss), or December 9, 2020 (if considered as
                                                               10                a motion for summary judgment).
                                                               11
MARQUIS AURBACH COFFING




                                                               12       ///
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13       ///
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14       ///
                                                               15       ///
                                                               16       ///
                                                               17       ///
                                                               18       ///
                                                               19       ///
                                                               20       ///
                                                               21       ///
                                                               22       ///
                                                               23       ///
                                                               24       ///
                                                               25       ///
                                                               26       ///
                                                               27
                                                                                                            Page 2 of 4
                                                                                                                             MAC:13437-006 4209997_1 11/20/2020 11:36 AM
                                                                     Case 2:18-cv-01622-GMN-DJA Document 160
                                                                                                         159 Filed 11/23/20
                                                                                                                   11/20/20 Page 3 of 4



                                                                1             5. The Parties hereby stipulate to extend the time allowed for the Plaintiffs to
                                                                2                 file a response to the Motion to December 23, 2020. The Parties further
                                                                3                 stipulate to extend the time allowed for the Ahmad Defendants to file a reply
                                                                4                 in support of the Motion to January 13, 2021. The reasons for these requests
                                                                5                 is to accommodate schedules of counsel for both parties.
                                                                6

                                                                7 Dated this 20th day of November, 2020       Dated this 20th day of November, 2020
                                                                8 MARQUIS AURBACH COFFING                     ROTHSTEIN DONATELLI LLP
                                                                9
                                                                  By: /s/ Collin M. Jayne                     By: /s/ Reed C. Bienvenu
                                                               10 Phillip S. Aurbach, NV Bar No. 1501         Richard W. Hughes (pro hac vice)
                                                                  Collin M. Jayne, NV Bar No. 13899           Donna M. Connolly (pro hac vice)
                                                               11 Attorneys for Plaintiffs                    Reed C. Bienvenu (pro hac vice)
MARQUIS AURBACH COFFING




                                                               12
                                                                                                              BAILEY❖KENNEDY
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                             Dennis L. Kennedy, NV Bar No. 1462
                                Las Vegas, Nevada 89145




                                                                                                              Paul C. Williams, NV Bar No. 12524
                                  10001 Park Run Drive




                                                               14                                             Attorneys for Defendants Ahmad Razaghi and
                                                                                                              Razaghi Development Company, LLC
                                                               15

                                                               16

                                                               17
                                                                                                               IT IS SO ORDERED:
                                                               18                                              DATED this23
                                                                                                                          __ day of November, 2020.
                                                               19

                                                               20
                                                                                                               _________________________________
                                                               21                                              Gloria M. Navarro, District Judge
                                                                                                               UNITED STATES DISTRICT COURT
                                                               22
                                                                    Respectfully Submitted by:
                                                               23
                                                                    MARQUIS AURBACH COFFING
                                                               24
                                                                   /s/ Collin M. Jayne
                                                               25
                                                                  Phillip S. Aurbach, NV Bar No. 1501.
                                                               26 Collin M. Jayne, NV Bar No. 13899
                                                                  Attorneys for Plaintiffs
                                                               27
                                                                                                           Page 3 of 4
                                                                                                                            MAC:13437-006 4209997_1 11/20/2020 11:36 AM
                                                                     Case 2:18-cv-01622-GMN-DJA Document 160
                                                                                                         159 Filed 11/23/20
                                                                                                                   11/20/20 Page 4 of 4



                                                                1                                CERTIFICATE OF SERVICE
                                                                2          I hereby certify that I electronically filed the foregoing STIPULATION AND
                                                                3 ORDER TO EXTEND DEADLINES RELATING TO THE AHMAD DEFENDANTS’

                                                                4 MOTION FOR PARTIAL SUMMARY JUDGMENT AND MOTION TO DISMISS

                                                                5 FOURTH AMENDED COMPLAINT (ECF NOS. 156 AND 157) (FIRST REQUEST)

                                                                6 with the Clerk of the Court for the United States District Court by using the court’s CM/ECF

                                                                7 system on the 20th day of November, 2020.

                                                                8          [SI    I further certify that all participants in the case are registered CM/ECF users
                                                                9 and that service will be accomplished by the CM/ECF system.

                                                               10         El      I further certify that some of the participants in the case are not registered
                                                               11 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,
MARQUIS AURBACH COFFING




                                                               12 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 to the following non-CM/ECF participants:
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                                              N/A
                                                               15

                                                               16                                               /s/ Krista Busch
                                                                                                                An employee of Marquis Aurbach Coffing
                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                            Page 4 of 4
                                                                                                                             MAC:13437-006 4209997_1 11/20/2020 11:36 AM
